Title: Tadeusz Kosciuszko to Thomas Jefferson, 14 July 1814
From: Kosciuszko, Tadeusz
To: Jefferson, Thomas


          Mon Cher Ami  Paris 14. Juliet 1814.
          Le tems se passe en attente et la nécessité augmente en proportion de mon petit revenu, de Grace cherchez moi un autre moyen de m’envoyer de l’argent; Je suis deja aux emprunts ce qui me fache beaucoup. et je ne voudrais pas manquer à ma parole donnée pour le monde entier. Que fait Mr Barnes de qui je n’ai réçu aucune nouvelle ni l’année passée ni celle ci; Obligez Le je vous prie à m’envoyer plusieures Lettres d’echanges par differents voys, afin qu’avec une parvenue je puisse
				toucher l’argent ou la négocier. Je nai pas Le tems
				de repondre à Votre Lettre datée d’octobre 1813. mais agreez je vous prie L’assurence de mon Amitié et de ma Consideration La plus distinguée
          T
            Kosciuszko
         
          Editors’ Translation
          
            My Dear Friend  Paris 14. July 1814.
            Time passes in waiting and necessity increases in proportion to my small income; for goodness sake try to find another way of sending me money. I am already borrowing, which makes me very unhappy, and I would not for all the world like to break my word. What is Mr. Barnes doing? I have received no news from him either last year or this one. Compel him, I beg you, to send me several bills of exchange by different routes, so that on successfully receiving
			 one I can cash or negotiate it. I do not have time
			 to reply to your letter dated October 1813 but please accept the assurance of my friendship and my most respectful regards
            T
              Kosciuszko
          
        